DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.
Regarding the 112f means plus function rejection of claim 12, applicant argues 112f is improper because “means” or “step” is not used.  However, MPEP 2181A states that a generic place holder will also trigger 112f interpretation that the generic placeholder “does not limit the scope of the claim to any specific manner”; examiner notes that “support” does not have any particular structural limitations.  MEPEP 2181B states that other linking words may be used “such as…configured to”.  MPEP 2181C states that the claim most omit sufficient structure or material to do the function, which claim 12 omits.  These are the reasons 112f has been raised in claim 12.  Applicant has not changed the language of the claim to preclude 112f being used.  Applicant argues there is “sufficient structure to entirely perform the recited function”, but has not shown or disclosed what structure is “sufficient”.  For purposes of examination, applicant clearly does not WANT claim 12 to be considered under 112f, and since applicant utilizes rebuttable claim language, examiner considers applicant’s claim 12 only in the broad sense.

Regarding the 112b rejections:
Examiner notes that applicant and examiner both agree “vacuum force” is defined in [0023].
Examiner thanks applicant for cancellation of claim 2.

Regarding claims 13 and 15, examiner thanks applicant for the clarifying amendments.
Regarding claim 17, examiner thanks applicant for the cancellation.

Regarding the 112d rejections: examiner thanks applicant for the amendments/cancellations.

Regarding amended claim language:
Applicant has included the phrase “spring force operates in the same direction as the load” in all independent claims.  Examiner notes that the spring 138 is ONLY configured to pull shaft 108 as close to head 152 as possible: it is a compression spring between head 152 and the head 144 of the piston support, designed to separate the head 152 and head 144 of the piston support.  The “load”, however, can be in two directions, pushing shaft 108 in, in which case the spring DOES act in the direction of the load, OR pulling the shaft 108 out, which case the spring does NOT act in the direction of the load.  Therefore, examiner notes that applicant does not have support for the phrase “spring force operates in the same direction as the load” in all independent claims.  Examiner notes that [0007] states the spring resists the vacuum force, [0038] the spring is reactive to vacuum force, neither of these citations correlate the spring force to the load. 

Regarding all claim arguments by applicant:
Applicant argues the spring of Tomiji is not “in the same direction as a load” for each independent claim.  Examiner discusses applicant’s claim language above, and in the 112a below.  Examiner notes that the prior art discloses a spring that acts in one direction, while the load is applicable .  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11-16, 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has included the phrase “spring force operates in the same direction as the load” in all independent claims.  Examiner notes that the spring 138 is ONLY configured to pull shaft 108 as close to head 152 as possible: it is a compression spring between head 152 and the head 144 of the piston support, designed to separate the head 152 and head 144 of the piston support.  The “load”, however, can be in two directions, pushing shaft 108 in, in which case the spring DOES act in the direction of the load; OR pulling the shaft 108 out, which case the spring does NOT act in the direction of the load.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7377500 Tomiji in view of 2016/0265619 Kull.
Regarding claim 12, Tomiji discloses a compartment (room) comprising: 
a main retaining housing 3 defining an internal retaining chamber (figure 1); 
a door 31 (figure 3) moveably coupled to the main retaining housing (figure 4) to move from a closed position to an open position; and 
a compartment damper assembly 40 coupled to one or both of the main retaining housing and the door, the compartment damper assembly being configured to dampen the movement of the door from the closed position to the open position during a predetermined period of time (by having the structure below), the compartment damper assembly comprising:
a housing 3 including an interior chamber; 

a piston 4b movably disposed within the interior chamber of the housing, wherein a first chamber section and second chamber section are formed within the interior chamber (on either side of piston 4b); 
a piston support 4a extending through the piston 4b and configured to move relative to the piston to allow fluid to pass between the first chamber section and second chamber section to vary a vacuum force on the piston wherein the door applies a load on the piston support as the door moves from the closed position to the open position (by presence of gap G); and
spring element 12 engaging the piston 4b and the piston support 4a to create a spring force that resists the vacuum force, 
wherein the spring force operates in the same direction as the load (please see 112a rejection above, further, the spring force operates to separate the piston support 4a from the piston 4b, just as applicant’s spring does).
Tomiji does not disclose that the fluid used is air.
Kull discloses that “piston housing can be configured as a closed housing, and as such, can be filled with a fluid medium, including but not limited to, air, compressed gas, oil, or any other suitable medium”  [0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an equivalent “suitable medium” as known in the art for the medium taught by Tomiji, such as the air that is known to be an equivalent, taught in Kull.  Examiner notes that Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that air and silicone oil are both fluids, and either can be used through the valve as taught by Tomiji.  
.


Claims 1-9, 11, 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over 7377500 Tomiji, in view of 2953811 Hall, in further view of Kull.
Regarding claim 1, Tomiji discloses a compartment damper assembly that is configured to vary force on a moveable member of a compartment (configured to in that it has the structure below), the compartment damper assembly comprising: 
a housing 3 including an interior chamber; and 
an fluid regulator system (detailed in figures 1 and 2) in fluid communication with the interior chamber of the housing, the fluid regulator system comprising:

    PNG
    media_image1.png
    605
    483
    media_image1.png
    Greyscale
a piston 4b movably disposed within the interior chamber of the housing 3, wherein a first chamber section and second chamber section are formed within the interior chamber (on either side of the piston 4b), and including a variable depth slot G to allow fluid to pass between the first chamber section and second chamber section (column 4, lines 33-38) to vary a vacuum force on the piston (by doing the above function); 

a spring element 12 engaging the piston 4b and the piston support 4a to place a spring force between the piston 4b and piston support 4a,
wherein the piston support 4a moves relative to the piston 4b to vary a size of an orifice formed in the first chamber by the variable depth slot to vary the vacuum force based on a load on the piston support,
wherein the spring element is configured such that the spring force operates in the same direction as the load (please see 112a rejection above, further, the spring force operates to separate the piston support 4a from the piston 4b, just as applicant’s spring does).
Tomiji discloses a gap G taken out of the interior surface of the piston 4b that engages piston support 4a (column 4, lines 33-38), rather than a gap, or variable depth slot, on the piston support 4a.  Tomiji discloses the use of viscous fluid as the working fluid, and does not disclose the use of air.
Hall discloses an “air type” (column 1, line 15) compartment damper assembly that is configured to vary force on a moveable member of a compartment, the compartment damper assembly comprising: 
a housing 12 including an interior chamber; and 
an air regulator system (detailed in figures 2 and 3) in fluid communication with the interior chamber of the housing, the air regulator system comprising:
a piston 16 movably disposed within the interior chamber of the housing 12, wherein a first chamber section and second chamber section are formed within the interior chamber (on either side of the piston 16); 
a piston support 32 extending through the piston 16 and including a variable depth slot 42 to allow air to pass between the first chamber section and second chamber section (column 3, lines 13-15) to vary a vacuum force on the piston (by doing the function above).

    PNG
    media_image2.png
    215
    624
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the location of the gap G of Tomiji, to the reverse and equivalent location such as that known in Hall, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Kull discloses that “piston housing can be configured as a closed housing, and as such, can be filled with a fluid medium, including but not limited to, air, compressed gas, oil, or any other suitable medium”  [0025].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an equivalent “suitable medium” as known in the art for the medium taught by Tomiji, such as the air that is known to be an equivalent, taught in Kull.  Examiner notes that Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that air and silicone oil are both fluids, and either can be used through the valve as taught by Tomiji.  Examiner contends that the modification of a viscous fluid damper of Tomiji modified by an air damper valve as known in Hall, is considered obvious because the use of oil and air as the working fluid in a damper is known to be equivalents, as taught in Kull.  



Regarding claim 4, Tomiji as modified discloses the compartment damper assembly of claim 1, wherein the spring element 12 is disposed within the second chamber section of the interior chamber 3.

Regarding claim 5, Tomiji as modified discloses the compartment damper assembly of claim 4, wherein the second chamber section of the housing 3 includes a spring chamber section (within piston 4b) for receiving the spring element, the spring chamber section having a diameter less than a diameter 

Regarding claims 6 and 22, Tomiji as modified discloses the compartment damper assembly of claims 1 and 13, the air regulator system further comprising a first sealing element (widest portion of piston support 4a) disposed within the piston 4b and surrounding a periphery of the piston support (integral with piston support) to provide an inner seal between the first chamber section and the second chamber section (when spring 12 is fully compressed, widest portion of piston support 4a provides a seal between the sections of the chamber).

Regarding claims 7 and 23, Tomiji as modified discloses the compartment damper assembly of claims 6 and 22, the air regulator system further is sealed on the outer surface of piston 4b and the housing, but does not comprise an extra element do to so.
Hall discloses a piston 16 comprising a second sealing element 24 surrounding a periphery of the piston 16 and engaging the housing 12 to provide an outer seal between the first chamber section and the second chamber section.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a seal of Hall where the similar damper of Tomiji needs to be sealed, such as the exterior of the piston.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claims 8 and 24, Tomiji as modified discloses the compartment damper assembly of claims 6 and 23, wherein the variable depth slot (gap G of Tomiji, relocated as taught in Hall) is disposed between the first sealing element (widest part of support 4a) and a beam (within spring 12) of the piston support 4a to allow air to pass from the first chamber section to the second chamber section and past the first sealing element.  Examiner notes that the slot of Hall is applied at the location shown in the annotated figure above, which is the only alternative location for the slot on the stem to still allow for complete closure as required in Tomiji.

Regarding claims 9 and 14, Tomiji as modified discloses the compartment damper assembly of claims 1 and 13, further comprising: a shaft 5 secured to the piston support 4a within the second chamber section of the interior chamber of the housing 3 and configured to be coupled to the moveable member of the compartment (protrudes from the housing 3, as in figure 1).

	Regarding claims 11 and 15, Tomiji as modified discloses the compartment damper assembly of claims 9 and 14, wherein in a first position the shaft 5 engages the piston 4b to prevent air from passing between the first chamber section and second chamber section through the variable depth slot (when spring 12 is fully compressed), and in a second position the shaft 5 is spaced apart from the piston 4b to allow air to pass between the first chamber section and second chamber section through the variable depth slot (when spring 12 is fully extended).

Regarding claim 16, Tomiji as modified discloses the compartment of claim 15, wherein as the shaft 5 moves from a first position to a second position, the shaft is spaced from the piston and the variable depth slot (gap G located on the stem 4a) forms an orifice within the first chamber section of the housing (allowing the fluid to move between sides of the piston 4b).

to vary the movement of the shaft such that the shaft moves at a predetermined rate (examiner notes that the shaft moves at a predetermined rate based on the structure of the piston and the valve used).

Regarding claim 18, examiner notes that this claim is the combination of claims 1, 3, 6, and 8, which are all addressed by Tomiji in view of Hall, as discussed above.
Regarding claim 19, please see discussion of claim 9 above.
Regarding claim 20, please see discussion of claim 17 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677